Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer (EP 0965260 A1) in view of Birkhofer (EP 2436259 A1).

Regarding claim 1, Niemeyer discloses a conditioner unit (2) for conditioning crop material, the conditioner unit comprising 
a rotor (8) having a shaft that carries a plurality of conditioning elements (9), 
a drive mechanism (7) for driving rotation of the rotor about an axis, 

an adjusting mechanism (17) for adjusting the position of the deflector element relative to the rotor, 
wherein the adjusting mechanism includes an actuator (lever 26, alternatively a hydraulic cylinder, paragraph 46) for adjusting the position of the deflector element, 
a sensor for sensing an operational condition of the conditioning unit (paragraph 46, The position and alignment of the impact rail can be queried, for example, by means of sensors) and 
a control system (paragraph 46, a control system including a microprocessor) that is configured to receive a sensor signal from the sensor and controls actuation of the actuator in response to said sensor signal to provide a desired level of conditioning during operation of the conditioner unit. 
Niemeyer does not disclose wherein the control system is programmed to receive geographical position data and is configured to use mapping information from a database to adjust the position of the deflector element according to known variations in growing conditions within a particular geographical area.
In a similar mower conditioner, Birkhofer discloses a deflector element (an infeed part 6 or 7) that can be moved relative to a processing part (processing part 4, written description paragraph 3) based upon geographic data (paragraph 29 and claim 14) to optimally proceed with handling with harvested crop in view of changed conditions. 
It would be obvious to one of ordinary skill in the art to provide the conditioner unit disclosed by Niemeyer with the ability to move the deflector element based upon geographic data, as disclosed by Birkhofer, as a way of optimizing the conditioning of the harvested crop in varying conditions.

Regarding claim 2, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 1, wherein the control system is configured to maintain the desired level of conditioning at a substantially uniform level during operation of the conditioner unit (paragraph 47).

Regarding claim 3, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 1, wherein the desired level of conditioning is adjustable (paragraph 46, The arrangement and alignment of the impact rail (16) can be changed by the driver of the tractor using appropriate operating elements).

Regarding claim 4, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 1, wherein said sensor is configured to sense at least one operational condition selected from a range comprising: a force acting on the deflector element, a flow rate of crop material through the conditioning channel, a travelling speed of the conditioner unit, a power consumption value, or a rotational drive value of the drive mechanism (paragraph 47: It is also possible to use sensors to record the drive torque on the rotor shaft).

Regarding claim 5, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 1, wherein the control system is configured for automatic control of said actuator (paragraph 47: A control circuit, the controller of which can also be a microprocessor, provides the option of automatically enlarging the inlet and outlet cross-sections of the guide channel (39)).

Regarding claim 6, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 1, wherein the working surface has front and rear ends that define respectively input (34) and output (35) ends of the conditioning passage, the adjusting mechanism being configured to adjust the position of at least one of the ends of the working surface (26 adjusts 35, see Fig. 9-10).

Regarding claim 7, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 6, wherein the adjusting mechanism includes a first adjuster element (18) for adjusting the position of the front end of the working surface, and a second adjuster element (26) for adjusting the position of the rear end of the working surface.

Regarding claim 8, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 7, wherein the first and second adjuster elements are independently operable (paragraph 44).

Regarding claim 9, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 7, wherein at least one of the adjuster elements comprises said actuator (paragraph 46 lines 1-3).

Regarding claim 10, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 7, wherein at least one of the adjuster elements (18) comprises a manual adjuster element.

Regarding claim 11, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 10, wherein said manual adjuster element is configured for selectively positioning an end of the working surface in first or second stop positions or at least one intermediate position (see Fig. 10-11, 18 can be positioned in one of a plurality of apertures).

Regarding claim 12, Niemeyer, in view of Birkhofer, discloses the conditioner unit according to claim 1, wherein the conditioner elements comprise flail elements (9) pivotally attached to the shaft of the rotor.

Regarding claim 13, Niemeyer, in view of Birkhofer, discloses a mower-conditioner device (1) comprising the conditioner unit (2) according to claim 1, and a mower unit (10) that is configured to cut a crop material and feed the cut crop material to the conditioner unit.

Regarding claim 14, Niemeyer, in view of Birkhofer, discloses the mower-conditioner unit according to claim 13, wherein the mower unit comprises a plurality of rotary cutter elements (37).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10039230 B2 discloses controlling an actuator based upon geographic data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671